Citation Nr: 0112362	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  94-39 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for 
hypertensive cardiovascular disease, with right bundle branch 
block and coronary artery disease, rated as 30 percent 
disabling, prior to January 12, 1998. 

2.  Entitlement to an increased disability rating for 
ischemic heart disease with hypertension, rated as 60 percent 
disabling as of January 12, 1998. 

3.  Entitlement to an increased disability rating for 
residuals of a right knee injury, currently rated as 20 
percent disabling.

4.  Entitlement to an increased disability rating for 
osteoarthritis of the right knee, currently rated as 10 
percent disabling.  

5.  Entitlement to an increased disability rating for low 
back strain, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The appellant had more than 20 years of active service and 
retired in April 1981.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal as a result of rating decisions by the 
Department of Veterans Affairs (VA) regional office (RO) in 
St. Petersburg, Florida.  

In September 1997, the issues of entitlement to an increased 
disability rating for service-connected residuals of a right 
knee injury and entitlement to an increased disability rating 
for service-connected low back strain were Remanded by the 
Board.  

In September 1997, the Board denied an increased disability 
rating for service-connected hypertensive cardiovascular 
disease, with right bundle branch block and coronary artery 
disease, rated as 30 percent disabling.  The veteran appealed 
to the United States Court of Appeals for Veterans Claims 
(Court).  In January 1998, new criteria became effective for 
rating cardiovascular disease.  In July 1998, a joint remand 
was filed requesting the Court to vacate the Board's decision 
so that the claim could be considered under the new criteria.  
The Court so ordered in August 1998.  In December 1998, the 
Board Remanded the issue so the veteran could be examined and 
rated under the new criteria.  A May 1999 rating decision 
changed the diagnosis for the service-connected 
cardiovascular disorder to ischemic heart disease with 
hypertension, and rated the disability at 60 percent 
disabling as of January 12, 1998.  The May 1999 rating 
decision also granted a total disability rating based on 
individual unemployability.  The back and right knee ratings 
were continued at 20 percent, each.  In October 1999, the 
Board remanded the case for further examination details and 
consideration of the medical findings under the regulatory 
criteria.  This was accomplished.  

At the time of the October 1999 Board Remand, the only 
service-connected knee disorder was the residuals of a right 
knee injury, rated as 20 percent disabling.  The Board 
directed the consideration of separate ratings for the 
service-connected knee disability based on limitation on 
motion and on instability.  The RO evaluated the residuals of 
right knee injury as 20 percent disabling under Code 5257 and 
osteoarthritis of the right knee as 10 percent disabling 
under Code 5010.  Since this new rating stems from the 
veteran's perfected appeal of the evaluation of his right 
knee, both knee issues are properly before the Board.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The Veterans Claims Assistance Act of 2000, has emphasized 
the need to obtain and consider all pertinent Federal 
records.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A(c)).  On examination 
in March 1998, it was reported that the veteran was on Social 
Security Disability for years for joint pain.  The Court has 
emphasized the need to obtain Social Security medical records 
in cases involving the evaluation of disabilities.  See 
Murincsak v. Derwinski, 2 Vet. App. 363, 371-2 (1992).  The 
RO should obtain and consider the veteran's Social Security 
Administration medical records.  

By rating decision in May 1999, the RO changed the diagnosis 
for the service-connected hypertensive cardiovascular disease 
to ischemic heart disease with hypertension and rated the 
disabilities together.  Hypertension, which is rated on the 
basis of blood pressure readings and need for medication, can 
be rated separately from heart disease which is rated on 
other factors including metabolic equivalents (METs) and 
ejection fraction.  The RO should separately rate the 
ischemic heart disease and the hypertension.  

The Board notes that an ejection fraction of 72 percent was 
reported in August 1990.  That would not be within the new 
rating criteria.  However, the ejection fraction of 46 
percent reported by Dr. Campbell in February 1997 would fall 
within the new criteria for a 60 percent rating.  38 C.F.R. 
Part 4, Code 7005 (2000); See also 62 Fed. Reg. 65211, Dec. 
11, 1997.  The Board's review does not disclose any evidence 
as to the ejection fraction between August 1990 and February 
1997.  The veteran is specifically asked to identify to the 
RO any tests of the left ventricular ejection fraction 
preformed between August 1990 and February 1997.  The veteran 
is also asked to identify to the RO any other evidence of 
increased cardiovascular disability between August 1990 and 
February 1997.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran to 
identify to the RO any tests of the left 
ventricular ejection fraction preformed 
between August 1990 and February 1997 and 
to identify to the RO any other evidence 
of increased cardiovascular disability 
between August 1990 and February 1997.  

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

3.  The RO should obtain from the Social 
Security Administration (SSA) a complete 
copy of the veteran's SSA medical 
records.  

4.  The RO should separately evaluate the 
ischemic heart disease and the 
hypertension.  

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

Claimant responsibility
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (herein "the Act") requires VA 
to make reasonable efforts to assist the 
claimant in obtaining evidence necessary 
to substantiate the claim.  The Act, to 
be codified at § 5103A (a).  However, it 
is ultimately the claimant's 
responsibility to present and support a 
claim for benefits.  The Act, to be 
codified at § 5107(a).  If the claimant 
can obtain or generate evidence in 
support of the claim, he must submit it 
to the RO.  If the claimant knows of 
evidence which the RO could reasonably 
obtain or generate in support of the 
claim, he must notify the RO and request 
assistance in obtaining the evidence.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


